Mr. Justice Waterman delivered the opinion of the court. The motion to dismiss the appeal of George A. Hadley must be sustained. He is not a party to the judgment, nor, since the dismissal as to him, to the suit. Plaintiff below made no proof of the execution of the bond; this, under the verified plea of non est factum, he was required to do. The introduction of the bond without objection thereto was not a waiver of proof of execution thereof. It was so far, merely a written document, to which was appended the name of Carlson. Proof that his signature was annexed thereto or that it was his deed was lacking". Appellee did not move to strike the plea from the files, nor demur to it; nor object that it was verified before an attorney in the cause. The plea may contain a trifling informality, but is substantially good and was sufficiently verified. The appeal of George A. Hadley is dismissed; the judg. ment reversed and the cause remanded.